Citation Nr: 1507233	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-06 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post arthrotomy and partial excision of the anterior fat pad of the right knee (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, status post medial meniscectomy (left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1974 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to increased ratings for the Veteran's right and left knee disabilities.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Newark, New Jersey.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2014 Board hearing, the Veteran stated that his right and left knee disabilities had worsened since his last VA examination.  The Board notes that his last VA examination was in October 2010, over four years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran also reported receiving ongoing VA and private treatment for his knee disabilities.  On remand, all relevant VA and private treatment records should be obtained. 


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for the Veteran's right and left knee disabilities.

2. Ask the Veteran to identify all private medical treatment for his right and left knee disabilities and furnish appropriate authorization for the release of the medical records.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3. Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file, to include this remand be must reviewed by the examiner and such review must be noted in the examination report.

The examiner should report the ranges of the Veteran's right and left knee extension and flexion in degrees.

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.  

4. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



